DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on June 02, 2022 has been entered.
- Claims 1-4, 6-7, 9-15, 17-18, 20-26 and 28-35 are pending.
- Claims 31-35 has been added.
- Claims 1-3, 6, 10, 12-14, 17, 21, 23-25, 28-30 and 33 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 29-30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 30 limitations “means for determining….” and “means for transmitting” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 12-14, 17, 23-25, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over IDS provided NPL Wong et al. (In search of the minimum delay protocol for packet satellite communication; hereinafter Wong) in view of Koski (Pub. No. US 2008/0181250 A1).
Regarding claims 1, 12, 23 and 29, Wong discloses determine whether sufficient resources are available to perform a transmission in a current slot; and transmit the transmission in the current slot based at least in part on a first probability, (Page 509, When a transmission “hits” an Aloha slot (corresponding to the notion from the claims the “sufficient resources are available to perform a transmission in a current slot”) a wireless transmitter will either, with a probability, make a reservation on the control channel and await its assigned reserved slot, or perform a transmission in the current Aloha slot with the remaining probability; When, on the other hand, a transmission “hits” a reserved slot (corresponding to the notion from the claims that “the UE determines that sufficient resources are not available in the current slot to perform the transmission”) the wireless transmitter will either, with a given probability, make a reservation immediately or, with the remaining probability, wait until an upcoming Aloha slot)  transmitting an early reservation signal for a future resource based at least on a second probability, or determining whether sufficient resources are available to perform the transmission in a subsequent slot based at least in part on a third probability and based at least in part on whether sufficient resources are available to perform the transmission in the current slot. (Page 509, The data channel is slotted with slot size equal to one packet transmission time. The control channel is divided into minislots with lvf (need not be an integer) minislots per slot (Fig. 1). In contrast to other protocols such as that in Refs. (2)-( 4), framing of slots is not needed. There are two types of slots. The Aloha slots are for transmitting packets without prior reservations whereas the Reserved slots are for transmitting packets with successful reservations. The control channel serves two purposes: 1) to make reservations for transmissions on the data channel and 2) to make spare reservations for retransmissions in case the transmissions in Aloha slots fail. The announcement channel is used to broadcast the locations of the Reserved slots to all stations. All non-Reserved slots are treated as Aloha slots.  If the arrival packet hits a Reserved slot, it will either, with probability f2, make a reservation immediately or, with the remaining probability 1-f2, be transmitted randomly on one of the I up-coming Aloha slots. In the latter case a spare reservation will also be made with probability a. For each successful reservation, a Reserved slot on the uplink data channel is assigned. Packets with unsuccessful transmission or unsuccessful reservation (including spare reservation) will reattempt the system on one of the J subsequent slots.)
However, Wong fails to discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors; wherein at least one of the first probability, the second probability, or the third probability is based at least in part on at least one of: a priority level of the transmission, or a remaining packet delay budget (PDB) associated with the transmission.
Koski discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors; (See ¶0128, personal computer workstations connected to the radios; inherently personal computer workstations a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors) wherein at least one of the first probability, the second probability, or the third probability is based at least in part on at least one of: a priority level of the transmission, (See ¶0051, Adaptation of the transmission probability "p" can be based on the priority of traffic; See ¶0049, In each slot, if the system has not detected a new transmission on the channel, each station with new traffic begins to transmit with probability "p.") or a remaining packet delay budget (PDB) associated with the transmission; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discloses wireless transmitter does slot probability reservation to include the transmit in the slot based on probability new traffic has priority. The motivation to combine is to efficiently detects the start of another node's transmission before its own transmission time arrives, it cancels or reschedules its own transmission so as to prevent the collision of multiple transmissions on the shared medium that would otherwise occur (See ¶0003).
Regarding claims 2, 13 and 24, Wong discloses transmission comprises a data transmission.( Page 509, The Aloha slots are for transmitting packets)
Regarding claims 3 , 14, 25 and 30, Wong discloses at least in part on sufficient resources being available to perform the transmission in the current slot, transmitting the transmission in the current slot, (Page 509, When a transmission “hits” an Aloha slot (corresponding to the notion from the claims the “sufficient resources are available to perform a transmission in a current slot”) a wireless transmitter will either, with a probability, make a reservation on the control channel and await its assigned reserved slot, or perform a transmission in the current Aloha slot with the remaining probability) transmitting an early reservation signal for a future resource, or determining whether sufficient resources are available to perform the transmission further comprises: transmitting the transmission in the current slot with a first probability, (Page 509, When a transmission “hits” an Aloha slot (corresponding to the notion from the claims the “sufficient resources are available to perform a transmission in a current slot”) a wireless transmitter will either, with a probability, make a reservation on the control channel and await its assigned reserved slot, or perform a transmission in the current Aloha slot with the remaining probability) transmitting the early reservation signal for the future resource with a second probability, or waiting until the subsequent slot, and determining whether sufficient resources are available to perform the transmission in the subsequent slot, with a third probability.
Regarding claim 6, 17 and 28, Wong discloses sufficient resources are not available to perform the transmission in the current slot, When, on the other hand, a transmission “hits” a reserved slot (corresponding to the notion from the claims that “the UE determines that sufficient resources are not available in the current slot to perform the transmission”) the wireless transmitter will either, with a given probability, make a reservation immediately or, with the remaining probability, wait until an upcoming Aloha slot) transmitting the transmission in the current slot, transmitting the early reservation signal for the future resource, or determining whether sufficient resources are available to perform the transmission further comprises: transmitting the early reservation signal for the future resource with a first probability, When, on the other hand, a transmission “hits” a reserved slot (corresponding to the notion from the claims that “the UE determines that sufficient resources are not available in the current slot to perform the transmission”) the wireless transmitter will either, with a given probability, make a reservation immediately or, with the remaining probability, wait until an upcoming Aloha slot)  or waiting until the subsequent slot, and determining whether sufficient resources are available to perform the transmission in the subsequent slot with a second probability.
Regarding claim 33, Wong discloses at least one of the first probability, the second probability, or the third probability is further based at least in part on at least in part on a wait time from a packet arrival to the current slot. (Page 509, Consider the arrival of a packet. If it hits an Aloha slot, it will either, with the probability Ji, make a reservation on the control channel and await its assigned Reserved slot Page 3, Delay Analysis, D3 is given by the waiting time on a discrete-time queue with distribution of the number of arrivals per slot U)
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Koski and, further in view of Kim et al. (Pub. No. US 2018/0309513 A1; hereinafter Kim).
Regarding claims 10 and 21, Wong in view of Koski fails to disclose the transmission is associated with a vehicle-to- anything (V2X) communication.
Kim discloses transmission is the transmission is associated with a vehicle-to- anything (V2X) communication. (See ¶0172, SFI indicates the second slot is used for V2X; See ¶0234, a slot format indicator (SFI) from a group common PDCCH of a PDCCH region of a given slot of a radio frame, wherein the SFI indicates that the given slot is a first slot in an aggregated set of one or more slots in the radio frame, wherein the one or more slots are consecutive in time, wherein the SFI indicates the number of said one or more slots, wherein the SFI also indicates whether the aggregated set of one or more slots is reserved for future use or to be used for a side link transmission between said UE device and another UE device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wong in view of Wiley to include the transmission can be utilized in a V2X communication. The motivation to combine is to efficiently prepare transmission for a future slot by indicating to the UE the slots what will be available (See ¶0013).
Allowable Subject Matter
Claims 4, 7, 9, 11, 15, 18, 20, 22, 26, 31-32 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) toward claims 1, 12, 23 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elaoud et al. (Patent No. US 8,238,235 B2)- the estimate of delay is used in admission control for contention-based access of flows of the same access category (AC) to the wireless transmission medium, wherein said admission control includes: accessing Enhanced Distributed Channel Access (EDCA) and Quality of Service (QoS) parameters pertaining to total budget delay and ratio of unsuccessful packets tolerated specified a priori; based on the periodic traffic model deriving inter-arrival packet rate and virtual time slot lengths; receiving a request from a new user station seeking a connection; and determining the probabilities of successful transmission based on said solving of said system of nonlinear equations.
Bharadwaj et al. (Pub. No. US 2020/0351826 A1)- user equipment (UE) may select a selection window after an arrival of a packet. The selection window may be selected based at least in part on a delay budget associated with the packet. The UE may determine, based at least in part on the selection window, a control exclusion zone value. The UE may perform, based at least in part on the control exclusion zone value, a resource selection associated with determining available resources for transmitting a set of transmissions associated with the packet. Numerous other aspects are provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472